January28, 2010 U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: VANGUARD MORGAN GROWTH FUND (THE TRUST) FILE NO. 2-29601 Ladies and Gentlemen: Transmitted herewith pursuant to Rule 497(j) under the Securities Act of 1933 is certification that the Prospectus and Statement of Additional Information with respect to the above-referenced Trust do not differ from that filed in the most recent post-effective amendment, which was filed electronically. Sincerely, Laura J. Merianos Senior Counsel The Vanguard Group, Inc.
